PER CURIAM.
This appeal requires the construction of an opinion of this Court, Schmidt v. Turiano, 536 So.2d 1073 (Fla. 4th DCA 1988), which involves these same parties and their dispute.
The issue is whether, in addition to allowing prejudgment rent, the trial court upon remand should have taken additional evidence to redetermine the number of months for which the appellant is entitled to receive credit for fair market rent.
While we agree that our earlier mentioned opinion was unclear and confusing, we construe it and its language to require that there should have been a new hearing and decision in the trial court as to the length of time that appellee occupied the premises, for which the appellant is entitled to a credit based upon fair market value.
We reverse and remand for further proceedings consistent herewith.
REVERSED and REMANDED.
DOWNEY, WALDEN and GUNTHER, JJ., concur.